It is alleged in the complaint that the defendants, who "are engaged in the business of housing, storing and selling tobacco as public licensed warehousemen", charged and collected from plaintiff auction fees in excess of the rate fixed by statute. Under these circumstances plaintiff had an election to bring an action ex contractu to recover back the illegal overcharges exacted by the defendants, or to bring an action ex delicto for the breach of a duty imposed by statute. It has uniformly been held that where a public carrier charges and collects more than allowed by law, such exaction is a tort for which the shipper is entitled, as for other torts, to compensation from the wrongdoer, provided the payments are involuntarily made. Lewis-Simas-JonesCo. v. Southern Pacific Co., 283 U.S. 654,51 S.Ct. 592, 75 L.Ed. 1333; Adams et al. v. Mills, Director General,et al., 286 U.S. 397, 52 S.Ct. 589, 76 L.Ed. 1184. The shipper may bring an action in contract to recover the overcharge or he may sue in tort for the carrier's breach of duty imposed by law. Smith v. Chicago  Northwestern RailwayCo., 49 Wis. 443, 5 N.W. 240; 13 C.J.S., Carriers, § 323, page 774. The defendants are public warehousemen whose business is regulated by statute and no good reason appears why under these circumstances the plaintiff should not have the same remedies as those given to a shipper against a carrier for an alleged overcharge. The excess in the present case is alleged to have been exacted deliberately and willfully as a part of a plan and scheme to cheat and defraud plaintiff and other customers of defendants. It would seem clear from *Page 60 
this language that the plaintiff has elected to proceed in tort and not, as held by the Court below, ex contractu, "for money unlawfully had and received."
It is generally agreed that there can be no recovery either in contract or in tort unless the payments are made under such circumstances as to be deemed involuntary. The doctrine of voluntary payment, however, "presupposes bona fides on the part of the person exacting payment. It has no application when the money is obtained by the fraud of the person receiving it." 40 Am. Jur., Payment, Section 185, page 842. The question of whether money paid under a mistake of law may be recovered has provoked much dispute. Ordinarily money voluntarily paid on a claim of right, with full knowledge of all the facts, in the absence of fraud, duress, or compulsion, cannot be recovered back merely because the aggrieved party was ignorant of the law relating to his liability. 40 Am. Jur., page 856. As a general rule fraud cannot be predicated upon misrepresentation as to matters of law but there are exceptions. Koon v. Pioneer-PyramidLife Insurance Co., 175 S.C. 117, 178 S.E. 503. Much depends upon the circumstances of the particular case. It has been held that "the misrepresentation is actionable where one who himself knows the law deceives another by misrepresenting the law to him, or knowing such other to be ignorant of it, takes advantage of him through such ignorance." 23 Am. Jur., Fraud and Deceit, Section 48, page 813.
Where it is sought to recover the amount of an overcharge, it is incumbent upon the plaintiff to allege and prove some fact or facts which show that the money was paid under circumstances deemed to be involuntary.Hardaway v. Southern Railway, 90 S.C. 475,73 S.E. 1020, Ann. Cas. 1913d 266. It is not necessary to allege that plaintiff made a demand before suit for the return of the overcharge. Baltimore  O.S.W. Ry. Co. v.Shirk, 56 Ind. App. 42, 104 N.E. 864. If the plaintiff in the case at bar was induced to pay this overcharge by fraud *Page 61 
or deception, there can be no doubt of his right to recover both actual and punitive damages.
Applying the foregoing principles to the complaint in the instant case, do the allegations warrant the recovery of punitive damages? It is alleged that the defendants "deliberately" and "willfully" overcharged the plaintiff "as a part of a plan and scheme to cheat and defraud" him and other customers doing business at the defendants' warehouse. The effect of these allegations is, I think, to charge the defendants with knowingly violating this statute with the intent to cheat and defraud. However, it does not appear from the complaint that plaintiff was unaware of the proper charges; nor is there any allegation that through misrepresentation or fraudulent concealment of the facts he was misled or deceived. The burden was upon the plaintiff to allege facts sufficient to sustain his claim to punitive damages. In the particulars mentioned, the allegations are deficient.
For the reasons stated, I think the order appealed from should be affirmed. However, I limit my concurrence in the opinion of the Court to the result, as I am not in accord with some of the views therein expressed.
FISHBURNE, STUKES and TAYLOR, JJ., concur.